DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one folded-back portion” in claim 5 must be shown or the feature(s) canceled from the claim(s). Specifically, Examiner notes that while claim 5 encompasses embodiments of the invention featuring a plurality of folded-back portions, Figure 4 only depicts a single folded-back portion. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ROTORCRAFT EQUIPPED WITH AN AERODYNAMIC DEVICE HAVING A FAIRING PROVIDED WITH A PERFORATED PLATE AT AN AIR INLET.
Claim Objections
Claim 1 is objected to because of the following informalities:  In accordance with 37 CFR 1.75(i), where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  See MPEP §608.01(m).  Appropriate correction is required.
Claims 1, 4, and 5 are objected to because of the following informalities:  
In claim 1, lines 13-14, the recitation “the at least one perforation” does not appear to be necessary and/or redundant.
In claim 4, lines 6-7, the recitation “towards the rotor the at least one generating line” should read “towards the rotor, the at least one generating line” or the like in order to provide grammatical consistency.
In claim 5, at the end of line 4, there should not be a space before the comma.  
Appropriate correction is required.	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In this case, the recitation of “reversible securing means” in claim 11 is being interpreted accordingly.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claims 5 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites “the at least one generating line forming the at least one folded back portion” which is indefinite, because it is illogical to state that a line can form a three-dimensional object. The generating line is apparently disclosed as the intersection of the perforated plate 7 with the anteroposterior plane, and while the generating line may naturally follow the contour of the perforated plate along anteroposterior plane, it does not make sense to speak of the generating line “forming” anything, much less a three-dimensional shape that is largely out of the plane of the anteroposterior plane (given that the perforated plate, including the folded-back portion, extends laterally away from both sides of the anteroposterior plane).
Claim 7 recites “wherein the at least one perforation is of an elongate slot shape that extends upwards as the slot extends away from the anteroposterior plane of the rotorcraft” which is indefinite because there is insufficient antecedent basis for the slot/perforation extending away from the anteroposterior plane, much less having any location or orientation relative to the anteroposterior plane in the first place.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyce (US 2014/0260127 A1).
Regarding claim 1, a rotorcraft (fig. 1) comprising 
an aerodynamic device arranged below a rotor (fairing where the inlet protection system 100 is situated, as shown in fig. 1), which rotor participates at least in providing lift for the rotorcraft in the air (as shown in fig. 1), the rotor being mounted to rotate about an axis of rotation (as shown in fig. 1), 
the aerodynamic device comprising a fairing (as shown in fig. 1) provided with at least one air inlet (inlet protection system 100; fig. 1) for enabling a stream of cool air to flow from a region that is situated outside the rotorcraft to another region that is situated inside the rotorcraft (see paras. 
wherein, at a mouth of the at least one air inlet of the fairing (as shown in fig. 3), the aerodynamic device comprises a perforated plate (particle separator panel 200; fig. 3) provided with at least one perforation (holes 232; fig. 4), the at least one perforation, the stream of cool air being able to pass through the at Ieast one perforation (see para. [0037]), the perforated plate comprising at least one main portion (outer part 212; fig. 3) shaped to match an outer shape of the outer peripheral portion of the fairing (as shown in fig. 3).

Regarding claim 11, Boyce discloses the invention in claim 1, and further discloses wherein the aerodynamic device is provided with reversible securing means (para. [0049], regarding the particle separator panel is fastened to the aircraft and removal of the fasteners allows the particle separator panel to be removed from the aircraft) that, when the rotorcraft is on the ground, allow to remove the perforated plate and to replace the perforated plate with another perforated plate (para. [0052], regarding the first skin 312 includes a plurality of holes for fasteners distributed about the perimeter for attaching the barrier filter panel 300 to the aircraft; the plurality of holes form a pattern that is substantially in alignment with a fastening pattern in the particle separator panel 200 to allow interchangeability of the particle separator panel with the barrier filter panel 300; figs. 2 and 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US 2014/0260127 A1).
Regarding claim 2, Boyce discloses the invention in claim 1, but does not appear to specifically disclose wherein the perforated plate has a percentage of perforations lying in the range 10% to 90%, the percentage representing a through area of the at least one perforation relative to the total surface area of the perforated plate.
However, Applicant fails to disclose any particular criticality for the percentage of perforations lying in the range 10% to 90%, other than allowing suitable or optimal air flow through the air inlet. Therefore, it would have been obvious to one having ordinary In re Aller, 105 USPQ 233. The purpose would be to optimize the air flow through the air inlet in a routine manner.

Regarding claim 6, Boyce discloses the invention in claim 1, but does not appear to specifically disclose wherein the at least one perforation is of an elongate slot shape.
However, in Figure 2, Boyce teaches an alternate embodiment wherein the at least one perforation is of an elongate slot shape (the elongate slot on the right side of Figure 2 below the discharge duct 240).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the rotorcraft of Boyce such that the at least one perforation is of an elongate slot shape as taught by the alternate embodiment of Boyce in order to ensure that the slot is correctly shaped to direct the desired air flow through the air inlet.

Regarding claim 12, Boyce discloses the invention in claim 11, but does not appear to specifically disclose wherein the reversible securing means are chosen from among the group including screw members of the "quarter turn” type, pin or latch fastener systems of the “quick release” type, magnets, complementary snap-fastening members, and indexing fingers.
.	
	
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US 2014/0260127 A1) in view of Dailey et al. (US 2015/0096627 A1), hereinafter Dailey.
Regarding claim 3, Boyce discloses the invention in claim 1, but does not appear to specifically disclose wherein the perforated plate extends laterally on either side of an anteroposterior plane of the rotorcraft, the anteroposterior plane being arranged vertically and extending from a front zone of the rotorcraft to a rear zone of the rotorcraft.
However, Dailey is in the field of engine mounted inlet plenums for rotorcraft (abstract) and teaches wherein the perforated plate (barrier filtration system 116; fig. 2) extends laterally on either side of an anteroposterior plane of the rotorcraft (as shown in 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the rotorcraft of Boyce such that the perforated plate extends laterally on either side of an anteroposterior plane of the rotorcraft, the anteroposterior plane being arranged vertically and extending from a front zone of the rotorcraft to a rear zone of the rotorcraft as taught by Dailey in order to ensure that air is ingested by the inlet from the desired location on the rotorcraft, i.e., adjacent to the engine or to a reliable source of clear air.

Regarding claim 4, Boyce as modified discloses the invention in claim 3, and further discloses wherein, in the anteroposterior plane of the rotorcraft (from claim 3, the particle separator panel 200 moved into the anteroposterior plane of the rotorcraft as taught by Dailey but otherwise kept at substantially the same orientation), the perforated plate comprises at least one generating line (as shown in figs. 1 and 2), and wherein, in a first direction extending from the front zone of the rotorcraft to the rear zone, the at least one generating line extends upwards towards the rotor (as shown in fig. 1, given the modification of Dailey) the at least one generating line comprising a proximal end and a first distal end (as shown in fig. 2), the proximal end being arranged in a first plane that, in a second direction parallel to the axis of rotation and extending from a lower zone of the rotorcraft towards an upper zone of the rotorcraft, is situated below a second plane that contains the first distal end (as shown in figs. 1 and 2).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US 2014/0260127 A1) in view of Christman et al. (US 2018/0134375 A1), hereinafter Christman.
Regarding claim 10, Boyce discloses the invention in claim 1, and further discloses wherein the perforated plate (200) is arranged in the mouth (as shown in fig. 2).
Boyce does not appear to specifically disclose a peripheral opening extending between the perforated plate and the fairing.
However, Christman is in the field of aircraft engine panels (para. [0002]) and teaches a peripheral opening (path 108; fig. 4) extending between the perforated plate (panel 106) and the fairing (side 110; as shown in fig. 4).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the rotorcraft of Boyce to include a peripheral opening extending between the perforated plate and the fairing as taught by Christman in order to ensure that the desired about of air is ingested by the inlet.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.